DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This action is in response to the application filed on 6/18/2019.  Claims 1-20 are pending.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 7/01/2019, 7/21/2020, 11/12/2020, and 2/12/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, in part: 
	accessing calendar data for a user account;
	parsing the calendar data for a plurality of available time slots within an upcoming timeframe;
	scheduling a focus time session for a corresponding available time slot of the plurality of available time slots within the upcoming timeframe in the calendar data; and

Independent claims 11 and 20 recite similar limitations
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, schedule focus time for a user, which is managing personal behavior.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	In addition, these steps, as a whole and as drafted, are processes that could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of accessing the calendar data via a server (claim 1), a computing apparatus comprising a processor and a memory storing instructions (claim 11), and a non-transitory computer-readable storage medium including instructions (claim 20).  The server, computing apparatus, and computer-readable medium are recited in the claims, and described in the specification (Fig. 11, paragraphs 0049-0050), at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the server, computing apparatus, and computer-readable medium, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims add to the judicial exception by further defining various claim elements (claims 3-5, 7-9, 13-15, and 17-19) or by adding further steps to the abstract idea (claims 2, 6, 10, 12, and 16).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent- 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al. (US 2009/0006161) in view of Grinolds et al. (US 2019/0228381).  
With respect to claim 1, Chen teaches a computer-implemented method comprising: 
	accessing, at a server, calendar data for a user account (paragraph 25, “a server running calendar application” and paragraph 62, “the system may have queried the electronic calendar of the prospective attendee and determined that four available time slots were available”);
	parsing the calendar data for a plurality of available time (paragraph 62, “the system may have queried the electronic calendar of the prospective attendee and determined that four available time slots were available”);
	scheduling a focus time session for a corresponding available time slot of the plurality of available time slots in the calendar data (paragraph 55, “propose an arrangement of events compatible with those calendars, and automatically schedule the meeting”, where “schedule the meeting” is equivalent to scheduling a block of time based on the available time slots for a 
	providing a confirmation of the scheduled focus time sessions to the user account (paragraph 56, “scheduled the select arrangement in the calendars of the attendees”).
	Chen does not specifically teach parsing the calendar data for a plurality of available time slots within an upcoming timeframe or scheduling a focus time session within the upcoming timeframe.  In the analogous art of calendaring, Grinolds teaches the parsing and scheduling within an upcoming time frame (paragraph 55, “a set of timeslots for the given day … Other examples of user schedules may span longer durations such as a week or any other duration.”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen to include the upcoming timeframe of Grinolds since providing such limitation would be more efficient that extending the analysis and scheduling into an indefinite future.
With respect to claim 11, Chen teaches a computing apparatus, the computing apparatus comprising a processor and a memory storing instructions (paragraph 114) to perform the method of claim 1.  The remainder of claim 11 substantially repeats the subject matter of claim 1 above and is rejected using the same art and rationale as applied in the rejection of claim 1.
With respect to claim 20, Chen teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions
Concerning claim 2, Chen teaches the computer-implemented method of claim 1, further comprising:
	detecting a meeting request for the user account (paragraph 55, where Person B’s calendar is the user account, and viewing the meeting on her calendar is detecting the meeting request); 
	detecting that the meeting request conflicts with the scheduled focus time sessions (paragraph 55, “see that the meeting has been scheduled for a particular time which she cannot attend”); 
	generating a confirmation query that indicates the conflicts to the user account (paragraph 55, “the system may automatically attempt to reschedule the meeting”); 
	receiving a confirmation response in response to the confirmation query (paragraph 48, adjusting the schedule as the result of querying calendar entries); and
	updating the calendar data for the user account based on the confirmation response (paragraph 48, “up date the calendars of the affected attendees based on the adjustments”).
Concerning claim 3, Chen teaches the computer-implemented method of claim 2, wherein the confirmation query indicates an option to reschedule a meeting request that conflicts with a scheduled focus time session to another available time slot from the calendar data of the user account (paragraph 55, “the system may automatically attempt to reschedule the meeting”), wherein the confirmation response indicates a confirmation to reschedule the meeting request that conflicts with the scheduled focus time session to another available time slot from the calendar data of the user account
Concerning claim 4, Chen teaches the computer-implemented method of claim 2, wherein the confirmation query indicates an option to reschedule a scheduled focus time session that conflicts with the meeting request to another available time slot from the calendar data of the user account (paragraph 55, “the system may automatically attempt to reschedule the meeting”), however Chen does not specifically teach wherein the confirmation response indicates a confirmation to reschedule the scheduled focus time session that conflicts with the meeting request to another available time slot from the calendar data of the user account.  Given the teachings of Chen, especially paragraph 48, adjusting the schedule as the result of querying calendar entries, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the option to reschedule the focus time because some meeting may be more important than an individual’s focus time (see Grinolds, paragraph 79, providing greater weight to a CEO’s preferences).
Concerning claim 5, Chen teach and Grinolds the computer-implemented method of claim 1, wherein parsing the calendar data further comprises identifying a plurality of contiguous available time slots within a preset time range and within a preset date range of the upcoming timeframe (Fig. 5, where #555 provides a plurality of contiguous available 30-minute time slots within the preset time range 8 AM to 4 PM within a preset date range #510, 10/06/2006), each contiguous available time slot having a duration of at least a preset number of minimum consecutive hours (paragraph 83, two consecutive time slots having a of at least a preset number of minimum consecutive hours).
	Chen does not specifically teach, but Grinolds teaches each contiguous available time slot also having a duration of at least a preset number of a preset number of maximum consecutive hours (paragraph 65, three hours).  It would have been obvious to one of ordinary skill in the art 
Concerning claim 6, Chen teaches the computer-implemented method of claim 5, further comprising adjusting the preset number of minimum consecutive hours based on a minimum available duration preference for the user account (paragraph 83, two consecutive time slots having a of at least a preset number of minimum consecutive hours).
	Chen does not specifically teach, but Grinolds teaches the method further comprising adjusting the preset number of maximum consecutive hours based on a maximum available duration preference for the user account (paragraph 74).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include adjusting the preset number of maximum consecutive hours based on a maximum available duration preference for the user account as taught by Grinolds in the method of Chen since meetings that are too long can become inefficient (see Grinolds, “meeting fatigue”).
Concerning claim 7, Chen teaches the computer-implemented method of claim 5, wherein the preset time range corresponds to a morning time range (Fig. 5, #550).
Concerning claim 8, while Chen teaches the computer-implemented method of claim 1, Chen does not specifically teach, but Grinolds teaches wherein the parsing further comprises: periodically parsing the calendar data after the upcoming timeframe has elapsed (paragraph 95, where “dynamically scheduling reoccurring meetings based upon availability of participants for the current week and subsequent weeks without being constrained of ensuring the same meeting timeslot is free for each of the subsequent weeks” means parsing the calendar data on a weekly 
Computer apparatus claims 12, 13, 14, 15, 16, 17, and 18 recite similar limitations to those of method claims 2, 3, 4, 5, 6, 7, and 8, respectively, and are rejected under the same art and rationales that are applied to their respective method claims.
Claims 9, 10, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al. (US 2009/0006161) in view of Grinolds et al. (US 2019/0228381) and in further view of Official Notice.  
Concerning claim 9, while Chen and Grinolds teach the computer-implemented method of claim 1, including providing the confirmation of the scheduled focus time sessions (see claim 1 above, Chen and Grinolds do not specifically teach wherein providing the confirmation of the scheduled focus time sessions further comprises causing a graphical representation of the scheduled focus time sessions in a graphical display of a weekly calendar provided by a calendar application corresponding to the user account.  It is officially noticed providing the confirmation of the scheduled focus time sessions further comprising causing a graphical representation of the various scheduled sessions in a graphical display of a weekly calendar provided by a calendar application corresponding to the user account was very old and very well known in the art before the effective filing date of the invention.  Examples include Microsoft Outlook® and Google Calendar®.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include causing a graphical representation of 
Claim 19 recites similar limitations to claim 9 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 9.
Concerning claim 10, while Chen teaches the computer-implemented method of claim 1, further comprising determining whether any of the scheduled focus time sessions have been canceled or rescheduled (paragraph 75), Chen and Grinolds do not specifically teach generating a weekly report that indicates whether any of the scheduled focus time sessions have been canceled or rescheduled and whether the user has operated an email application on a client device of the calendar application during the scheduled focus time sessions, after the upcoming timeframe has elapsed.  It is officially noticed that weekly reports on the efficacy of corporate initiatives was old and well known before the effective filing date of the invention.  As an example, when the examiner supervised an engineering testing laboratory and field technicians, he received periodic, weekly reports on how the lab and technicians were implementing corporate quality control initiatives.  Implementing free time scheduling includes eliminating or at least minimizing interruptions such as reading/responding to email (see p. 14, of the getclockwise.com NPL).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine whether the user has operated an email application during the scheduled focus time sessions and to report that information together with the information of canceled/rescheduled focus time sessions after the upcoming timeframe has 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683